Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor does any combination thereof fairly suggest a device comprising a sheet configured to be placed beneath a patient in use, the sheet having a top surface, a bottom surface, opposed side edges extending between a head edge and a foot edge; a pair of central support straps connected to the sheet at connection points located between the head edge and the foot edge and approximately midway between the opposed side edges, each of the central support straps extending from the top surface of the sheet and being configured for connection to a hoist for lifting the sheet and placed between legs of the patient during lifting; and
a head support connected to the sheet proximate the head edge and extending outwardly from the head edge configured for connection to the hoist for lifting the sheet and the patient configured for supporting the head of the patient when the sheet and the patient are lifted, and maintain the head of the patient in an inclined position during lifting; wherein the sheet has a hole positioned proximate the connection points of the central support straps, and wherein the central support straps extend through the hole and connect to the bottom surface of the sheet.  The combination of elements as set forth in the claims is not shown by the prior art, and in particular the features as set forth above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673